Fourth Court of Appeals
                                        San Antonio, Texas
                                                 July 20, 2022

                                            No. 04-22-00325-CV

                                           IN RE Christina REID

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On May 31, 2022, Relator filed a petition for writ of mandamus. Subsequently, Real Party
in Interest filed a response.

       We conditionally grant the petition for writ of mandamus and order the Honorable Martha
Tanner to, within fifteen days of this order, vacate the March 17, 2022 temporary orders in the
underlying proceeding. See TEX. R. APP. P. 52.8(c).

        The writ will issue only if the trial court fails to comply with this order.

        It is so ORDERED on July 20, 2022.


                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-18954, styled In the Interest of M.R.C., T.J.C., and C.F.C.,
Children, pending in the 407th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner presiding.